Citation Nr: 0730170	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  06-07 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right knee 
disability, to include ruptured cartilage.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The veteran had active military service from July 1943 to 
July 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Salt Lake City, Utah.                  

In July 2007, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of 
that hearing has been associated with the veteran's claims 
folder.  At the time of the hearing, the veteran waived RO 
review of additional evidence, and therefore the Board may 
proceed with its consideration of this appeal.

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).

The underlying issue of service connection for a right knee 
disability, to include ruptured cartilage, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  By a December 1949 rating action, the RO denied 
entitlement to service connection for a right knee 
disability, to include ruptured cartilage.  The veteran was 
provided notice of the decision and his appellate rights.  He 
did not appeal.

2.  In October 2004, the veteran filed an application to 
reopen his claim.  

3.  Additional evidence received since the December 1949 
rating action is new to the record and relates to an 
unestablished fact necessary to substantiate the merits of 
the claim, and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 1949 rating action, which denied entitlement 
to service connection for a right knee disability, to include 
ruptured cartilage, is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  The evidence received since the December 1949 rating 
action is new and material, and the claim of entitlement to 
service connection for a right knee disability, to include 
ruptured cartilage, is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the veteran's claim to reopen based 
on new and material evidence with respect to the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. 
(West 2002).  Given the favorable outcome as noted above, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease first diagnosed 
after service when all of the evidence establishes that the 
disease was incurred in service.  Id.   

The veteran's original claim of entitlement to service 
connection for a right knee disability, to include ruptured 
cartilage, was denied by the RO in a December 1949 rating 
action.  At that time, the RO determined that there was no 
evidence of record showing that the veteran had a right knee 
disability, to include ruptured cartilage.  The veteran was 
provided notice of the decision and his appellate rights but 
did not subsequently file a timely appeal.  Therefore, the 
December 1949 rating decision became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103 (2006).

Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the December 1949 rating action was the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

The definition of "new and material evidence" as set forth 
in 38 C.F.R. § 3.156(a) was revised, effective August 29, 
2001.  This new regulation provides: A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  This latest definition of new and 
material evidence only applies to a claim to reopen a finally 
decided claim received by the VA on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). As the veteran 
submitted his current claim to reopen in October 2004, the 
revised version of 3.156 is applicable in this appeal.

The evidence of record at the time of the December 1949 
rating action consisted of the veteran's service medical 
records and a VA Form 3102, Request for Information from the 
Navy, dated in December 1949.  

The veteran's service medical records are negative for any 
complaints or findings of a right knee disability, to include 
ruptured cartilage.  The records reflect that in July 1946, 
he underwent a separation examination.  At that time, the 
veteran's spine and extremities (bones, joints, muscles, 
feet) were clinically evaluated as "normal."  

A VA Form 3102, Request for Information from the Navy, dated 
in October 1949, shows that at that time, the RO requested 
that the Navy provide the veteran's entire record series.  
Specifically, the RO noted that the veteran's alleged 
diseases or injuries included ruptured semi-lunar cartilage 
of the right knee in February 1945 at Iowa State College, 
Ames Iowa.  The return response, dated in December 1949, 
shows that the records of the United States NTS, Ames, Iowa, 
contained no information relative to the alleged treatment.    

Evidence received subsequent to the December 1949 rating 
action consists of private medical records, dated in 
September 2002, VA Medical Center (VAMC) outpatient treatment 
records, from December 2004 to January 2005, a VA examination 
report, dated in November 2005, and hearing testimony.

In January 2005, the RO received private medical records, 
dated in September 2002.  The records show that at that time, 
the veteran stated that he was walking on his lawn when he 
noticed a problem with his right knee.  According to the 
veteran, his right knee had always been sensitive and he 
protected the knee.  In regard to previous surgery, it was 
reported that 52 years ago, the veteran had undergone a right 
knee debridement and was hospitalized for three weeks.  The 
veteran was diagnosed with a right knee ligament sprain.  He 
was treated with exercise, a brace, and medications.  

In February 2005, the RO received VAMC outpatient treatment 
records, from December 2004 to January 2005.  The records are 
negative for any complaints or findings of a right knee 
disability.  

A VA examination was conducted in November 2005.  At that 
time, the examining physician stated that according to the 
veteran, during service, he was at the bottom of a pile of 12 
to 15 soldiers who were trying to "toughen" him up during 
training when he felt his right knee twist and snap.  
According to the veteran, he was seen by a medic and given 
pain pills.  The right knee improved a little and he decided 
to "live with it."  The veteran noted that he continued to 
have right knee pain and favored his right knee.  He 
indicated that in September 1949, he had surgery at the VA 
which helped the right knee pain, although he still had to be 
careful and favor the knee.  In 2002, the veteran 
hyperextended his knee while walking in his yard.  The 
examiner noted that x-rays of the veteran's right knee, taken 
in December 2004, showed moderate right lateral compartment 
narrowing consistent with osteoarthritis.  Following the 
physical examination and a review of the veteran's x-rays, 
the examiner diagnosed the veteran with right knee 
osteoarthritis.  The examiner stated that upon a review of 
the veteran's service medical records, he was unable to find 
any evidence confirming the veteran's alleged in-service 
right knee injury.  Thus, he indicated that he was unable to 
comment on whether it was at least as likely as not that the 
current right knee problems were related to the claimed in-
service right knee injury.  Likewise, the examiner noted that 
he did not have the records from the veteran's 1949 right 
knee surgery.       

In July 2007, a hearing was conducted at the RO before the 
undersigned Veterans Law Judge.  At that time, the veteran 
testified that during service, in February 1945, he was at 
the bottom of a pile of 12 to 15 soldiers when he felt his 
right knee "snap."  He stated that he did not go to sick 
bay or seek treatment.  The veteran noted that after his 
discharge, he worked as a missionary for two years.  He 
indicated that in September 1949, he underwent surgery at the 
Navy VA Hospital in Salt Lake City for his chronic right knee 
pain.  According to the veteran, in 2002, he had a 
hyperextension of his right leg and subsequent x-rays 
revealed arthritis of the right knee.  The veteran reported 
that in April 2006, he was informed that he had no cartilage 
in his right knee and underwent a right knee replacement.        

The Board has reviewed the evidence since the December 1949 
rating action and has determined that the private medical 
records, dated in September 2002, and the November 2005 VA 
examination report are new and material.  These records were 
not of record at the time of the prior final decision, and to 
the extent that they reflect a current right knee disability, 
diagnosed as a right knee ligament sprain, as shown in the 
September 2002 private medical records, and right knee 
osteoarthritis, as shown in the November 2005 VA examination 
report, they are material in view of the RO's prior decision 
that there was no current disability.  The Board has 
determined that such evidence is new and relates to an 
unestablished fact necessary to substantiate the merits of 
the claim, and raises a reasonable possibility of 
substantiating the claim.  The claim, therefore, is reopened.  
38 U.S.C.A. § 5108. The Board's decision is strictly limited 
to the reopening of the claim and does not address the merits 
of the underlying service connection claim.


ORDER

New and material evidence has been received to reopen a claim 
of service connection for a right knee disability, to include 
ruptured cartilage; the appeal is granted to this extent 
only.   


REMAND

In view of the Board's decision above, the veteran's claim 
for service connection for a right knee disability, to 
include ruptured cartilage, must be adjudicated on a de novo 
basis without regard to the finality of the December 1949 
rating decision.

In the instant case, the veteran contends that during 
service, he injured his right knee when he was at the bottom 
of a pile of soldiers.  However, although he notes that he 
subsequently developed chronic right knee pain, he reports 
that he did not seek any treatment during service.  The 
veteran further maintains that in September 1949, he 
underwent surgery at the Navy VA Hospital in Salt Lake City 
for his chronic right knee pain.  In this regard, although it 
appears that the RO attempted to locate records for a 
ruptured semi-lunar cartilage of the veteran's right knee in 
February 1945 from the Iowa State College in Ames, Iowa, 
there is no evidence of record showing that the RO ever 
requested records regarding the veteran's claimed right knee 
surgery in September 1949 at the Navy VA Hospital in Salt 
Lake City.  

In addition, the Board observes that in the veteran's July 
2007 Travel Board hearing, he testified that in April 2006, 
he underwent a right knee replacement.  The evidence of 
record is negative for any medical records related to the 
aforementioned surgery.  

Inasmuch as the VA is on notice of the potential existence of 
additional VA and private records, these records should be 
obtained prior to any further appellate review of this case.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see 
generally Murincsak v. Derwinski,  2 Vet. App. 363, 372-73 
(1992).  As additional action by the RO may be helpful in 
either obtaining such putative records, or documenting 
information that the medical records cannot be obtained, 
further development in this regard is warranted.  38 C.F.R. 
§ 3.159(c)(1)(2) (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should make efforts to obtain 
copies of any and all records pertaining 
to the veteran's reported right knee 
surgery in September 1949 at the Navy VA 
Hospital in Salt Lake City, whether or not 
they have been archived, following the 
procedures set forth in 38 C.F.R. § 3.159.  
If no such records exist, or if they 
cannot be located (whether in the Federal 
archives or elsewhere), a written negative 
reply should be obtained and associated 
with the claims file.  

2.  All private medical records pertaining 
to the veteran's April 2006 right knee 
replacement surgery should be requested 
and associated with the claims folder.   

3.  After undertaking any further 
development deemed appropriate, including 
providing the veteran with a VA 
examination if any records obtained from 
the Navy VA Hospital refer to an in-
service right knee injury, the RO should 
re-adjudicate the issue of entitlement to 
service connection for a right knee 
disability, to include ruptured cartilage.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further consideration.   

The veteran does not need to take any action until so 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


